Name: 2011/874/EU: Commission Implementing Decision of 15Ã December 2011 laying down the list of third countries and territories authorised for imports of dogs, cats and ferrets and for non-commercial movements of more than five dogs, cats and ferrets into the Union and the model certificates for imports and non-commercial movements of those animals into the Union (notified under document C(2011) 9232) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: tariff policy;  trade policy;  agricultural activity;  agricultural policy;  trade
 Date Published: 2011-12-23

 23.12.2011 EN Official Journal of the European Union L 343/65 COMMISSION IMPLEMENTING DECISION of 15 December 2011 laying down the list of third countries and territories authorised for imports of dogs, cats and ferrets and for non-commercial movements of more than five dogs, cats and ferrets into the Union and the model certificates for imports and non-commercial movements of those animals into the Union (notified under document C(2011) 9232) (Text with EEA relevance) (2011/874/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (1), and in particular the introductory phrase and point (b) of Article 17(2) and point (a) of Article 17(3) thereof, Having regard to Regulation (EC) No 998/2003 of the European Parliament and of the Council of 26 May 2003 on the animal health requirements applicable to the non-commercial movement of pet animals and amending Council Directive 92/65/EEC (2), and in particular Article 8(4) thereof, Whereas: (1) Regulation (EC) No 998/2003 lays down the animal health requirements applicable to the non-commercial movement of pet animals into the Union. Dogs, cats and ferrets are among the pet animals covered by that Regulation. (2) Directive 92/65/EEC lays down the animal health requirements governing trade in and imports into the Union of dogs, cats and ferrets. It provides that the import conditions for those animals are to be at least equivalent to those laid down in Regulation (EC) No 998/2003. (3) The animal health requirements governing such imports and non-commercial movements differ depending on the rabies situation in the third country of origin and on the Member State of destination. (4) Regulation (EC) No 998/2003 provides that dogs, cats and ferrets entering Member States other than Ireland, Malta, Sweden and the United Kingdom from third countries listed in Section 2 of Part B or in Part C of Annex II thereto are to be vaccinated against rabies, while those entering from other third countries are also to be subjected to a pre-entry rabies blood testing. (5) Regulation (EC) No 998/2003 provides that until 31 December 2011, dogs, cats and ferrets entering Ireland, Malta, Sweden and the United Kingdom from third countries listed in Section 2 of Part B or in Part C of Annex II thereto are to be vaccinated and subject to a pre-entry rabies blood testing in accordance with national rules, while those coming from other third countries are to be placed in post-arrival quarantine in accordance with national rules. (6) Regulation (EC) No 998/2003 also provides that until 31 December 2011, Finland, Ireland, Malta, Sweden and the United Kingdom, as regards echinococcosis, and Ireland, Malta and the United Kingdom as regards ticks, may make the entry of dogs, cats and ferrets into their territory subject to compliance with certain additional national requirements. (7) Commission Delegated Regulation (EU) No 1152/2011 of 14 July 2011 supplementing Regulation (EC) No 998/2003 of the European Parliament and of the Council as regards preventive health measures for the control of Echinococcus multilocularis infection in dogs (3), was adopted in order to ensure the continuous health protection of Ireland, Malta, Finland and the United Kingdom from Echinococcus multilocularis. It is to apply from 1 January 2012. (8) Commission Decision 2004/595/EC of 29 July 2004 establishing a model health certificate for the importation into the Community for trade of dogs, cats and ferrets (4) provides that imports of those animals are to be authorised from third countries listed in Section 2 of Part B or in Part C of Annex II to Regulation (EC) No 998/2003 or in Annex II to Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (5). Decision 2004/595/EC also provides that such animals are to be accompanied by a certificate in accordance with the model set out in the Annex thereto. (9) The model set out in the Annex to Decision 2004/595/EC is an individual certificate to be issued for the entry into Member States of each dog, cat or ferret coming from a third country listed in Section 2 of Part B or in Part C of Annex II to Regulation (EC) No 998/2003. (10) While that certificate is sufficient for the entry into Member States other than Ireland, Sweden and the United Kingdom of those animals coming from third countries listed in Annex II to Regulation (EU) No 206/2010, it is not accepted for such animals destined for Ireland, Sweden and the United Kingdom where they are placed in post-arrival quarantine in accordance with national legislation. (11) Taking into account the problems encountered by certain importers with the use of the individual model certificate laid down in Decision 2004/595/EC, it is necessary to replace that model certificate by one that may cover a consignment consisting of more than one animal. (12) Pursuant to Article 12 of Regulation (EC) No 998/2003 and to Commission Regulation (EU) No 388/2010 of 6 May 2010 implementing Regulation (EC) No 998/2003 of the European Parliament and of the Council as regards the maximum number of pet animals of certain species that may be the subject of non-commercial movement (6), non-commercial movements into the Union of more than five dogs, cats or ferrets from a third country are to comply with the animal health requirements and checks laid down in Directive 92/65/EEC. (13) Taking into account the fact that the risks posed by imports of dogs, cats and ferrets and by non-commercial movements into the Union of more than five of those animals are not different, it is appropriate to establish a common health certificate for imports into the Union of such animals and for non-commercial movements of more than five of those animals from third countries listed in Section 2 of Part B or in Part C of Annex II to Regulation (EC) No 998/2003 or in Annex II to Regulation (EU) No 206/2010. (14) In the interests of consistency and simplification of Union legislation, the model health certificates for imports into the Union of dogs, cats and ferrets should take account of the requirements of Commission Decision 2007/240/EC (7), which provides that the various veterinary, public and animal health certificates required for imports into the Union of live animals are to be based on the standard models for veterinary certificates set out in Annex I thereto. (15) Commission Decision 2004/824/EC of 1 December 2004 establishing a model health certificate for non-commercial movements of dogs, cats and ferrets from third countries into the Community (8) establishes a model certificate for non-commercial movements of those animals into Member States other than Ireland, Sweden and the United Kingdom from third countries. That model certificate may also be used for the entry into those three Member States where such animals come from countries listed in Section 2 of Part B or in Part C of Annex II to Regulation (EC) No 998/2003. In addition, this certificate is to be issued individually for the entry into Member States of each dog, cat or ferret. (16) In accordance with Article 8(2) of Regulation (EC) No 998/2003, pet animals are to be accompanied by a passport in accordance with the model laid down in Commission Decision 2003/803/EC of 26 November 2003 establishing a model passport for the intra-Community movements of dogs, cats and ferrets (9) when they enter a Member State, after temporary movement from a Member State to a third country or territory. (17) In accordance with point (a) of Article 8(3) of Regulation (EC) No 998/2003, pet animals coming from the countries and territories listed in Section 2 of Part B of Annex II thereto, for which it has been established that such countries and territories apply rules at least equivalent to Union rules for movements from third countries, are to be subject to the rules laid down for the non-commercial movement of dogs, cats and ferrets between Member States. (18) It is appropriate that this Decision should apply without prejudice to Commission Decision 2004/839/EC of 3 December 2004 establishing conditions for non-commercial movements of young dogs and cats from third countries into the Community (10) which gives the Member States the possibility to authorise the movement into their territory of dogs and cats less than 3 months of age and not vaccinated against rabies from third countries listed in Section 2 of Part B or in Part C of Annex II to Regulation (EC) No 998/2003 under conditions equivalent to those laid down in Article 5(2) of that Regulation. (19) In order to facilitate the access to multilingual certificates, the health certificate required for non-commercial movements into the Union of five or less dogs, cats or ferrets should be based on the standard models laid down in Decision 2007/240/EC. (20) Council Directive 96/93/EC of 17 December 1996 on the certification of animals and animal products (11) lays down the rules to be observed in issuing the certificates required by veterinary legislation to prevent misleading or fraudulent certification. It is appropriate to ensure that rules and principles at least equivalent to those laid down in that Directive are applied by official veterinarians of third countries. (21) It is appropriate to introduce a transitional period to allow Member States to take the necessary measures to comply with the requirements laid down in this Decision. (22) Decisions 2004/595/EC and 2004/824/EC should be repealed accordingly. (23) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Subject matter and scope 1. This Decision establishes: (a) the list of third countries and territories authorised for imports of dogs, cats and ferrets and for non-commercial movements into the Union of more than five dogs, cats or ferrets, in accordance with Directive 92/65/EEC, and the health certificate for such imports and non-commercial movements; (b) the health certificate for non-commercial movements into the Union of five or less dogs, cats or ferrets, in accordance with Regulation (EC) No 998/2003. 2. This Decision shall apply without prejudice to Decision 2004/839/EC. Article 2 Third countries and territories authorised for imports of dogs, cats and ferrets and for non-commercial movements into the Union of more than five dogs, cats or ferrets and the health certificate for such imports and non-commercial movements 1. Member States shall authorise imports of consignments of dogs, cats and ferrets and non-commercial movements into the Union of more than five dogs, cats or ferrets provided that the third countries or territories they come from and any third countries or territories they transit are: (a) either listed in Section 2 of Part B or in Part C of Annex II to Regulation (EC) No 998/2003; or (b) listed in Part 1 of Annex II to Regulation (EU) No 206/2010. 2. Dogs, cats and ferrets, as referred to in paragraph 1, shall: (a) be accompanied by a health certificate drawn up in accordance with the model set out in Annex I and completed by an official veterinarian with due account of the notes for guidance in Part II of that certificate; (b) comply with the requirements of the health certificate set out in Annex I for the third countries or territories that they come from, as referred to in paragraph 1(a) and (b) respectively of this Article. Article 3 Health certificate for non-commercial movements into the Union of five or less dogs, cats or ferrets 1. Member States shall authorise the non-commercial movement of five or less dogs, cats or ferrets into their territory provided that they come from or transit through third countries or territories which are: (a) either listed in Section 2 of Part B or in Part C of Annex II to Regulation (EC) No 998/2003; or (b) not listed in Annex II to Regulation (EC) No 998/2003. 2. Dogs, cats, and ferrets, as referred to in paragraph 1, shall: (a) be accompanied by a health certificate drawn up in accordance with the model set out in Annex II and issued by an official veterinarian with due account of the notes for guidance in Part II of that certificate; (b) comply with the requirements of the health certificate set out in Annex II for the third countries or territories that they come from, as referred to in paragraph 1(a) and (b) respectively of this Article. Article 4 Transitional provisions For a transitional period until 30 June 2012, Member States shall authorise imports and non-commercial movements into the Union of dogs, cats and ferrets which are accompanied by a veterinary certificate issued not later than 29 February 2012 in accordance with the models set out in the Annex respectively to Decisions 2004/595/EC and 2004/824/EC. Article 5 Repeals Decisions 2004/595/EC and 2004/824/EC are repealed. Article 6 Applicability This Decision shall apply from 1 January 2012. Article 7 Addressees This Decision is addressed to the Member States. Done at Brussels, 15 December 2011. For the Commission John DALLI Member of the Commission (1) OJ L 268, 14.9.1992, p. 54. (2) OJ L 146, 13.6.2003, p. 1. (3) OJ L 296, 15.11.2011, p. 6. (4) OJ L 266, 13.8.2004, p. 11. (5) OJ L 73, 20.3.2010, p. 1. (6) OJ L 114, 7.5.2010, p. 3. (7) OJ L 104, 21.4.2007, p. 37. (8) OJ L 358, 3.12.2004, p. 12. (9) OJ L 312, 27.11.2003, p. 1. (10) OJ L 361, 8.12.2004, p. 40. (11) OJ L 13, 16.1.1997, p. 28. ANNEX I ANNEX II